Citation Nr: 1142649	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a dental disorder, for VA treatment purposes.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1950 to February 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO denied service connection for a jaw problem associated with cellulitis of the right jaw.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

In a January 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A June 2010 letter informed him that his hearing was scheduled for July 2010.  However, in correspondence received in July 2010, the Veteran cancelled his hearing request.

In August 2010, the Vice Chairman, upon his own motion, advanced the Veteran's appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In September 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  While the Veteran claimed that, during service, he fell while working on a laundry truck and injured his jaw and teeth, his assertions in this regard are not supported by the competent, probative medical evidence of record.   

3.  The most competent, probative medical opinion evidence addressing the question of whether there is a nexus between any current dental condition and alleged in-service trauma is against the claim.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder, for VA treatment purposes, are not met.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a dental disorder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the December 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of some service and VA treatment records, and the report of March 2011 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for a dental disorder, for VA treatment purposes, is warranted.

The Board notes that on remand, the RO/AMC was instructed to obtain any outstanding pertinent treatment records from Fort Monmouth Army Hospital.  The RO submitted a request for the records through the Personnel Information Exchange System (PIES).  The July 2011 PIES response indicated that there were no outstanding medical records for the Veteran.  The Veteran was informed of the inability to obtain additional records in August 2011 and resubmitted his December 1950 record of dental treatment from Fort Monmouth Army Hospital.

In the September 2010 remand, the RO/AMC was also instructed to request authorization from the Veteran to obtain private treatment records from Dr. Remind.  In September and November 2010, the AMC sent letters to the Veteran asking for authorization to obtain private medical records.  However, the appellant has not responded to the RO's request.  The Board points out that the duty to assist is not always a one-way street.  See Wood v Derwinski, 1 Vet App.190, 193 (1990).  Here, as the appellant has not provided a signed authorization form, no RO action in this regard is warranted.

The Board also notes that the March 2011 VA examiner substantially complied with the September 2010 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In the September 2010 remand, the VA examiner was requested to provide an etiology opinion considering the evidence of record, including March 2007 and July 2009 VA opinions.  The Veteran underwent VA examination in March 2011, and an opinion was rendered by the examiner after independent review of the Veteran's claims file.  While the examiner did not explicitly discuss the March 2007 and July 2009 VA opinions, his failure to do so-as discussed in more detail below-does not render his opinion inadequate.  In this case, the Board's instructions have been substantially complied with as the examiner examined the Veteran, performed the requested review of the claims file, offered an opinion with fully-stated rationale, and because the opinion was consistent with the competent evidence of record. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection involving dental disorders, the Board notes that, under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  

Here, in his January 2009 VA Form 9, the Veteran indicated that was seeking service connection for a dental disorder for VA treatment purposes only.  Thus, the provisions of 38 C.F.R. § 17.161 are applicable. 

To establish entitlement to service connection for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  See 38 U.S.C.A. § 1712(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.381(b) (2010).  The significance of finding a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2010).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  See VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  If a veteran is service connected for the loss of a tooth due to trauma, the veteran is entitled to perpetual treatment for that tooth.

Considering the evidence of record in light of the above-noted legal criteria, the Board finds that service connection for a dental disorder, for the purpose of VA outpatient dental treatment, is not warranted.

At the outset, the Board notes that some of the Veteran's service treatment records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the appellant's claim has been undertaken with these heightened duties in mind.

The available service records show that the Veteran enlisted on December 4, 1950.  On December 15, 1950, the Veteran was admitted to the U.S. Army Hospital in Fort Monmouth, New Jersey.  The cause of the admission was noted to be "[c]ellulitis, oral structures, n.e.s., right side of face, acute, non-suppurative, caused by abscess, acute, over R-2 tooth."  On December 19, 1950, he underwent extraction of tooth R-2.  The date of disposition was December 23, 1950.  The Veteran's February 1952 separation examination report indicates that teeth numbers 7 and 10 were missing.

On a March 1985 claim, the Veteran indicated that he had a problem with his mouth and teeth.  The treatment dates were unknown, and he was treated at the base hospital in Fort Monmouth, New Jersey.

During a July 1985 VA examination, the Veteran reported that he had dental work accomplished while at Fort Monmouth, New Jersey.  He complained of dental problems since service.  On examination, he had upper and lower dentures.

A January 1986 RO rating decision indicates that there was no dental trauma.  It was noted that the rating was for VA treatment only.

In a September 2006 written statement, the Veteran indicated that he fell while working on a laundry truck in Fort Monmouth, New Jersey, and broke his tooth.

In a March 2007 document, the Veteran indicated that he received private treatment in 1952 and 1953.  He stated that his remaining teeth were removed, and he was given a partial.

In a November 2007 written statement, the Veteran indicated that he was hospitalized during service due to a right jaw injury and got cellulitis.

In a March 2008 document, it appears that a VA provider indicated that the Veteran's current medical condition was related to his service.  The provider indicated that, after the accident on December 23, 1950, the Veteran began to lose all of his teeth.  The process began with the accident.  He needed assistance and a new denture.

A July 2009 VA outpatient record indicates that, on examination, the Veteran had gum margin degeneration and abnormal appearing gum lining.  He had no teeth.  He had a history of poor dentition and recurrent dental decay.  He lost all of his teeth within a few years of his original dental trauma, cellulitis, and surgery/extraction.  The author of this document indicated that he or she personally reviewed the Veteran's medical records, and it supported the narrative above and documents his claim completely.

A separate July 2009 VA treatment record shows that the Veteran had trouble chewing and that he contended that his original dental condition began in service.  He had documentation from the dental officer and supportive notes regarding the dental injury.  He was loading a truck when it moved and he fell, shattering his teeth.  The provider noted that the Veteran had no service connection for this but he likely should have.  The Veteran's provider noted that an in-service note documented an eight-day hospitalization for blunt trauma to the teeth.

The Veteran underwent VA examination in March 2011.  The Veteran stated that he had difficulty with his current denture prosthesis, which is 20 years old.  On examination, the Veteran had healthily mucosa, no lymphadenopathy or swelling, and adequate support for a prosthesis in the maxillary ridge.  The lower ridge was atrophic, which the examiner remarked was common in patients with long term tooth loss.  The examiner stated that the appearance of the Veteran's ridge was without defect and, thus, did not support his contentions regarding a history of dental trauma.  The Veteran had normal range of motion on testing and he denied any joint pain or noise.  The examiner noted that the Veteran was restored with a complete denture prosthesis.  X-rays were normal and no defect from the Veteran's cellulitis was shown.  The impression was healthy oral cavity with poor fitting prosthesis.  The examiner concluded that there was no disability from trauma or otherwise.  He stated that the Veteran's in-service cellulitis from abscess R-2 would not cause the Veteran to lose his other teeth.  He further pointed out that at the time of discharge only 2 of the Veteran's teeth were missing and the Veteran's February 1952 separation examination reflects that no dental care was required.

In various statements, the Veteran has claimed that he fell while working on a laundry truck during service and injured his jaw/teeth, causing him to break his tooth and lose his remaining teeth shortly thereafter.  The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his or her personal knowledge such as, here, the occurrence of in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, when assessing the credibility and probative value of lay assertions, such assertions are considered in light of other pertinent evidence of record.  

Here, however, the Veteran's assertions that he fell off a truck and injured his teeth during service-made in connection with his current claim for VA treatment-is not consistent with, and is, in large part, contradicted by, other pertinent, probative evidence of record.  Contemporaneous , objective evidence at discharge from service, the Veteran was only missing 2 teeth and his separation examination reveals that he did not require dental care.  The Board points out that the Veteran first reported an in-service dental injury in 2006, some 54 years after service.  Previously, the Veteran reported that he had dental work done during service, however, he did not make any statements regarding an injury to his teeth.  Significantly, moreover, as noted by the March 2011 examiner, the Veteran's ridge did not reveal a defect that would suggest a history of trauma.  

The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current dental disorder is related to in-service trauma.  On one hand, March 2008 and July 2009 VA providers attribute the Veteran's current dental disorder to an injury during service.  On the other hand, the March 2011 VA examiner opined that the Veteran's current dental disorder is not related to service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While several VA service providers have noted that the Veteran's current dental condition is due to in-service dental trauma, these statements appear to be a recitation of the Veteran's contentions.  The Board points out that the fact that the Veteran's own reported medical history of an in-service dental trauma appears in some of his medical records does not constitute competent, persuasive evidence of the required nexus between the current dental trauma and service.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995). 

To the extent that the VA providers' statements are being offered as medical opinions addressing the etiology of the Veteran's dental disability, these opinions do not appear to be based on any objective evidence or medical determination; rather, the service providers appear to rely solely on the Veteran's report of dental trauma during service which, as explained above, does not constitute competent, probative evidence on this point.  The March 2007 VA service provider offered no other basis for the conclusion that the Veteran suffered an in-service trauma to the teeth; and, while the July 2009 VA examiner noted that the Veteran provided a supporting medical record-the December 1950 service treatment record-he failed to explain how this document supported the Veteran's assertions regarding in-service dental trauma.  As noted above, the December 1950 service treatment record noted treatment for cellulitis, however, there is no mention of a dental trauma.  The Board points out that, as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise-here, the occurrence of an in-service dental injury-has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993; Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Additionally, none of the VA service providers offered any evidence to support the occurrence of an in-service injury, nor did they provide any rationale explaining how the Veteran's loss of teeth was related to his purported in-service injury.  Therefore, these opinions are accorded little, if any, probative value.  Id.

By contrast, the Board finds that the most probative medical opinion on the question of whether there exists a medical relationship between current dental disorder and purported in-service trauma weighs against the claim.  The March 2011 VA examiner's impression was healthy oral cavity with poor fitting prosthesis.  The VA examiner opined that there was no evidence of disability from trauma or otherwise related to service.  The Board notes that the examiner thoroughly reviewed the claims file and medical records and examined the Veteran.  The examiner also considered the Veteran's assertion that his dental condition is the result of an injury in service.  The examiner provided a rationale for his opinion; stating that there was no evidence of trauma on examination of the Veteran's ridge, the Veteran's in-service cellulitis would not cause additional tooth loss, and the Veteran's separation examination indicated that he was only missing 2 teeth and that he did not require dental care.  

The Board notes that the examiner did not explicitly discuss the March 2007 and July 2009 VA opinions.  Nevertheless, the Board finds that the conclusions of these examiners are indirectly addressed in the March 2011 examination report.  In this regard, while the March 2007 and July 2009 VA opinions indicate that the Veteran suffered an in-service trauma and that he lost all of his teeth within a short period of time following his in-service trauma and cellulitis; the March 2011 VA examiner noted that there was no evidence of disability from trauma or otherwise, that the Veteran's in-service cellulitis would not cause the loss of his remaining teeth, and that the Veteran was only missing 2 teeth at discharge.  Furthermore, as noted, the March 2007 and July 2009 VA opinions appear to be based on an inaccurate factual premise and have been afforded little, if any, probative weight.  Thus, despite the fact that he did not explicitly address the previous opinions of record, the Board has afforded the March 2011 VA examiner's opinion significant probative weight on the question of etiology of current dental disorder.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  

Furthermore, to whatever extent assertions of the Veteran and/or his representative are being offered to directly establish a medical nexus between any current dental problems and an in-service injury, the Board finds that such assertions provide no basis for allowance of the claim.  The matter upon which this claim turns is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection for a dental disorder, for VA treatment purposes, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a dental disorder, for VA treatment purposes, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


